EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 99¢ Only Stores City of Commerce, California We hereby consent to the incorporation by reference in the Registration Statement on Form S­8 (No. 333-26575, No. 333-80185, and No. 333-66729) of 99¢ Only Stores of our report dated May 27, 2010, relating to the consolidated financial statements and financial statement schedule, and the effectiveness of 99¢ Only Stores’ internal control over financial reporting which appears in this Form 10-K. /s/ BDO Seidman, LLP Los Angeles, CA May 27, 2010
